Duncan, Judge
(concurring):
I am in agreement with the well-expressed opinion of the Court. I write my added thought on the so-called Bearchild rule.
United States v Bearchild, 17 USCMA 598, 38 CMR 396 (1968), was decided after the Supreme Court of the United States decided Harrison v United States, 392 US 219, 20 L Ed 2d 1047, 88 S Ct 2008 (1968). Bearchild then replaced the long-standing rule of United States v Trojanowski, 5 USCMA 305, 17 CMR 305 (1954). In Trojanowski, this Court held that a judicial confession removed the specter of prejudice arising from the admission of the coerced pretrial statement.
The storm of confusion appears to center around a determination as to whether the Bearchild rule is to be implemented at the trial level or at the appellate level. The confusion, in my judgment, begins with language in Bearchild to the effect that “the Government is called upon to affirmatively show ‘that its illegal action did not induce his testimony.’ ” United States v Bearchild, supra, at page 603. Such is the traditional language of the trial court.
I believe a considerable amount of that confusion is rooted in reference to Harrison v United States, supra. At Harrison’s first trial his pretrial statement was unlawfully admitted into evidence; he then testified in his own defense. On appeal the trial court’s judgment was reversed 'because of the erroneous admission of the pretrial statement. In Harrison’s second trial the illegally taken statement was not used again; however, when Harrison did not testify, the prosecution, over a defense objection, read to the triers of fact the testimony the defendant gave in the first trial. The Supreme Court held that at the second trial in order to justify the reading of such testimony the prosecution had the burden of demonstrating that the defendant’s testimony in the first trial had not been impelled by the unlawful admission of his statement.
Only under those kinds of circumstances does the problem arise in a trial court.
As I look at it, the principles are these. Jackson v Denno, 378 US 368, 12 L Ed 2d 908, 84 S Ct 1774 (1964), requires the military judge, upon objection, to rule upon the admissibility of an admission of confession as a matter of law. He may then present it as a question of fact to the triers of fact. The military judge should not then charge on what should fee done with such evidence except the customary charge to the effect that if the confession or admission is found to be involuntary it is to be disregarded.
A rule of trial practice w|hieh would then require the fact finders to determine whether an accused would have testified in his own behalf, but for the erroneously admitted pretrial statement, would drive them into a corner of complication and hamper them in their already complex fact-finding obligation.
The effect of an illegally admitted accused’s pretrial statement upon an accused’s subsequent in-court testimony is a matter for a reviewing court. Upon complaint by an accused, if an appellate court finds as a matter of law that an accused’s confession or admission was erroneously admitted into evidence and finds from the record that there is insufficient evidence to show that the accused’s testifying was untainted by such improperly admitted evidence, prejudicial error arises.